IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR AND   : NO. 427
                                  :
VICE-CHAIR OF THE MINOR JUDICIARY : MAGISTERIAL RULES DOCKET
                                  :
EDUCATION BOARD                   :


                                       ORDER


PER CURIAM
      AND NOW, this 6th day of September, 2018, Magisterial District Judge Denise

Snyder Thiel is hereby designated as Chair, and Magisterial District Judge Karen Eisner

Zucker is designated as Vice-Chair, of the Minor Judiciary Education Board,

commencing November 2, 2018.